DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 6, 2022.  Claim 1 has been amended.  Claims 21 and 22 have been cancelled.  Claims 12-20 remain withdrawn.  

This application is in condition for allowance except for the presence of claims 12-20 directed to inventions non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Claims 1 and 9 are currently pending and are allowable.
	
This application claims benefit of priority to U.S. provisional application No. 62/634460, filed February 23, 2018.


Withdrawal of Objections/Rejections:


	The objection to claims 21 and 22, is withdrawn.

	The rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Hackbart et al., in view of Milos et al., as evidenced by Griffith et al., and as evidenced by Hutchinson et al., is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Hackbart et al. and Milos et al.
Hackbart et al. teach contacting Trichoderma reesei, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus oryzae, which is a second fungus that generates an organic acid from the monomeric sugars, with potato dextrose agar medium, which is a co-culture medium and biomass source, in a plate, which is a single bioreactor (Abs.; p. 143, Left Col., Microbial action at concentration of aflatoxins, Line 1-7).  As potato dextrose agar contains nitrogen (see Griffith et al., p. 165, Left Col., Introduction, Para. 2, Line 6 to Right Col., Line 3), the co-culture medium comprises nitrogen.
Milos et al. teach a method of producing a fermentation product comprising inoculating a by-product or residue that includes wheat bran, soybean hulls, rice husks or hulls, bagasse, and mixtures thereof, which is a biomass source including cellulose, and a co-culture medium comprising nitrogen (for example, wheat bran contains nitrogen; see Hutchinson et al., Introduction, Line 1-4), with a filamentous fungus including a combination of Trichoderma, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus, which is a second fungus that generates an organic acid from the monomeric sugars (Para. 258, 283-285, 287).  
	However, neither Hackbart et al. nor Milos et al., either alone or in combination, teach or render obvious the production of fumaric or lactic acids as claimed wherein the co-culture medium comprises a nitrogen concentration of specifically 2.9 mM when the biomass source is alkaline pre-treated corn stover, and the nitrogen concentration is specifically 11.76 mM when the biomass source is cellulose.  This limitation, when taken in conjunction with the whole of the claimed method, is not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1 and 9 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653